United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H, Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lenin V. Perez, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1465
Issued: December 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 7, 2016 appellant, through her representative, filed a timely appeal from a
March 2, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of $38,168.89 because
OWCP failed to offset the portion of her Social Security Administration (SSA) retirement
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

benefits attributable to her federal service from July 1, 2007 through April 4, 2015; (2) whether
appellant was at fault in creating the overpayment; and (3) whether OWCP properly determined
that it would recover the overpayment by deducting $200.00 per month from continuing
compensation payments.
FACTUAL HISTORY
On August 31, 2002 appellant, then a 54-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained spinal stenosis, a herniated disc, and
difficulties with both legs due to factors of her federal employment. She stopped work on
August 16, 2002. OWCP accepted the claim for a temporary aggravation of spinal stenosis.3 It
paid appellant compensation for total disability beginning September 7, 2002.
Appellant completed EN1032 forms none of forms from 2007 to 2014 and reported that
she did not receive benefits from SSA. On a Form EN1032 dated February 6, 2015, she advised
that she received a widow’s pension from SSA.
On March 24, 2015 SSA provided the entire amount that appellant received in SSA
retirement benefits including the part attributable to her federal service under Federal
Employees’ Retirement System (FERS) and the hypothetical amount that she would have
received without FERS. Including FERS, it indicated that she was entitled to a monthly payment
rate of $683.40 effective July 2007, $699.10 effective December 2007, $739.60 effective
December 2008 to 2010, $766.20 effective December 2011, $779.20 effective December 2012,
$790.80 effective December 2013, and $804.20 effective December 2014. Without FERS,
appellant was entitled to a monthly payment of $311.00 effective July 2007, $318.10 effective
December 2007, $336.50 effective December 2008 to 2010, $348.60 effective December 2011,
$354.50 effective December 2012, $359.80 effective December 2013, and $365.90 effective
December 2014.
By letter dated April 13, 2015, OWCP advised appellant that it was adjusting her
compensation to offset the portion of her SSA retirement benefits attributable to her federal
service.4 It informed her that the portion of the SSA benefits she received due to her work as a
federal employee was part of the FERS retirement program.
On April 24, 2015 OWCP notified appellant of its preliminary determination that she
received an overpayment of $38,168.89 because it had not reduced her compensation benefits
from July 1, 2007 to April 4, 2015 by the portion of her SSA benefits based on her federal
service. It calculated the overpayment by determining the difference between her SSA amount
with and without FERS for each period. OWCP then multiplied the daily offset amount by the
3

In a decision dated September 5, 2008, OWCP denied appellant’s claim for a schedule award. It found that she
had not submitted medical evidence sufficient to establish permanent impairment due to her accepted work injury.
4

In a decision dated April 16, 2015, OWCP found that appellant received an overpayment of $7,751.14 because
she received augmented compensation from February 21, 2012 to December 13, 2014 when she had no dependent.
It further found that she was at fault in the creation of the overpayment and that it would recover the overpayment by
deducting $50.00 from her continuing compensation payments. This overpayment decision is not presently before
the Board.

2

number of days in each period to find a total overpayment of $38,168.89. It further advised
appellant of its preliminary determination that she was at fault in creating the overpayment.
OWCP requested that she complete the enclosed overpayment recovery questionnaire (Form
OWCP-20) and submit supporting financial documents. Additionally, it notified appellant that,
within 30 days of the date of the letter, she could request a telephone conference, a final decision
based on the written evidence or a prerecoupment hearing.
Appellant submitted a completed overpayment recovery questionnaire dated
May 4, 2015. She noted monthly income of $2,441.96 and expenses of $2,390.22. Appellant
related that she advised OWCP on EN1032 forms beginning in 2007 that she received SSA
benefits. She indicated that in 2011 her former husband died and SSA switched her over to his
benefits. On May 15, 2015 appellant submitted supporting financial documentation and
requested a prerecoupment hearing.
In a Form EN1032 dated October 12, 2015, appellant indicated that beginning
September 2011 she received a widow’s pension from SSA for her deceased spouse of $950.00
monthly.
At the telephone hearing, held on December 17, 2015, appellant’s representative advised
that she had not included all of her monthly expenses on the overpayment recovery
questionnaire.
In a FERS/SSA dual benefits calculations form dated January 13, 2016, SSA provided
revised calculations for appellant’s SSA rate with FERS as $634.00 effective July and
September 2007, $648.60 effective December 2007, $686.20 effective December 2008 to 2010,
$970.10 effective September 2011, $1,005.00 effective December 2011, $1,022.00 effective
December 2012, $1,037.30 effective December 2013, $1,054.90 effective December 2014, and
$1,054.90 effective December 2015. It also provided her rate without FERS, which ranged from
$288.50 effective July 2007 to $339.40 effective December 2014.
By decision dated March 2, 2016, OWCP’s hearing representative found that appellant
received an overpayment of $38,168.89 for the period July 1, 2007 to April 4, 2015 as OWCP
failed to offset the portion of her SSA retirement benefits attributable to her federal service. She
further determined that appellant was at fault in creating the overpayment and that it would be
recovered by deducting $200.00 per month from continuing compensation.
On appeal appellant, through her representative, contends that she indicated on the
EN1032 forms that she was receiving SSA. She believed that OWCP was offsetting the SSA
amount from her compensation.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.5 Section 8129(a) of FECA provides that, in pertinent part, when an overpayment has been
made to an individual under this subchapter because of an error of fact or law, adjustment shall
5

5 U.S.C. § 8102.

3

be made under regulations prescribed by the Secretary of Labor by decreasing later payments to
which an individual is entitled.6
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion
of SSA benefits based on age or death that are attributable to federal service and that, if an
employee received SSA benefits based on federal service, her compensation benefits shall be
reduced by the amount of SSA benefits attributable to her federal service.7
OWCP procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply. In disability cases, FECA benefits will be reduced by
the SSA benefits paid on the basis of age and attributable to the employee’s federal service.8 The
offset of FECA benefits by SSA benefits attributable to employment under FERS is calculated as
follows: Where a claimant had received SSA benefit, OWCP will obtain information from SSA
regarding the amount of the claimant’s SSA benefits beginning with the date of eligibility to
FECA benefits. SSA will provide the actual amount of SSA benefits received by the
claimant/beneficiary. It will also provide a hypothetical SSA benefit computed without the
FERS covered earnings. OWCP will then deduct the hypothetical benefit from the actual benefit
to determine the amount of benefits which are attributable to federal service and that amount will
be deducted from FECA benefits to obtain the amount of compensation payable.9
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a temporary aggravation of spinal stenosis
causally related to factors of her federal employment. It paid her compensation for total
disability as of September 7, 2002.
The Board finds that the case is not in posture for decision. SSA, in a form dated
March 24, 2015, specified the amount that appellant received in monthly retirement benefits with
and without federal service from July 2007 to December 2014. It indicated that with FERS she
received a monthly amount ranging from $683.40 effective July 2007 to $804.20 effective
December 2014. Without FERS, appellant would receive a monthly payment ranging from
$311.00 effective July 2007 to $365.90 effective December 2014. Based on the March 24, 2015
form provided by SSA, OWCP determined that she received a $38,168.90 overpayment of
compensation as it failed to deduct the amount that she received in retirement benefits
attributable to her federal service from her compensation payments.
Prior to OWCP’s overpayment determination, SSA submitted another form dated
January 13, 2016 that provided different amounts for appellant’s monthly SSA rate with and
without FERS. It indicated that her monthly SSA benefits with FERS ranged from $634.00
6

Id. at § 8129(a).

7

Id. at § 8116(d); see also Janet K. George (Angelos George), 54 ECAB 201 (2002).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(3) (January 1997);
Chapter 2.1000.11(a)(b) (February 1995).
9

See L.B., Docket No. 11-2076 (issued August 29, 2012).

4

effective July 2007 to $1,054.90 effective December 2014, and her monthly SSA rate without
FERS ranged from $288.50 in July 2007 to $339.40 in December 2014.
Given the discrepancy in the amounts provided by SSA on two different forms covering
the same benefit period, OWCP should have further developed the evidence by obtaining
clarification from SSA as to appellant’s SSA rate with and without any offset from FERS.10 In
view of the conflicting information, it should also request that SSA verify that she received
retirement benefits based on her federal employment. Without accurate information from SSA
advising whether appellant was in receipt of retirement benefits based in part on federal service
and providing reliable figures of her monthly benefits, the Board is unable to determine whether
an overpayment exists and the amount of any overpayment. Additionally, appellant maintained
that beginning in 2011 she received SSA benefits based on her deceased husband’s employment
rather than her own.
On remand, OWCP should request that SSA confirm that appellant received SSA
retirement benefits based in part on her federal service, resolve the conflicting FERS offset
information provided, and address whether her benefits were her own or from her husband.
Following any further development as deemed necessary, OWCP shall issue an appropriate
decision.11
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
received an overpayment of compensation.

10

See K.G., Docket No. 16-0553 (issued June 21, 2016).

11

Based on the Board’s disposition of whether appellant received an overpayment of compensation, the issues of
fault and recovery are moot.

5

ORDER
IT IS HEREBY ORDERED THAT the March 2, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: December 19, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

